DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending with claims 1-8 under examination. Claims 9-20 are considered withdrawn from consideration.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2013/0249981), hereinafter Nakagawa. 
Regarding claims 1-3 and 6, Nakagawa discloses an apparatus (dispenser controller) comprising (a) a performance monitor [requires a memory and a utilization rate calculator as also in claim 3] (par. 0024 describes using an algorithm to calculate the total amount of the droplets or the “droplet rate” needed to produce a bigger droplet on the surface, 0032, 0090-0095),  
and additionally, as in at least par. 0253 as described below, Nakagawa discloses a system having a memory and a computer capable of performing these functions as will be further outlined below;
where the memory is configured to store a usage of a dispenser (par. 0216-0220, 0253-0269 uses a value based on the calculated values, where one is the measured drop as dispensed which would reflect the usage of the dispenser);
which is configured to determine a performance characteristic of a dispenser (212) (par. 0210) receiving fluid from a reservoir (par. 0211), with an actuator that causes a dispenser to generate a droplet of fluid on a substrate (par. 0211, 0220).
claim 6 (par. 0217, 0220, 0225, 0249, 0253-0269 describes using the data obtained above to dispense the proper amount of droplets at a given location).
Nakagawa does not explicitly disclose that there is more than one droplet dispenser/actuator configured for purposes of dispensing the material onto the substrate in accordance with the above. 
However, it has been held that the duplication of parts without any unexpected results supports a case of prima facie obviousness where there are no unexpected results from a duplication. In this case, it would have further been obvious to one of ordinary skill in the art to have duplicated the droplet dispenser/actuator in order to produce the desired droplets more rapidly or in parallel with one another instead of in series using one nozzle.   
Regarding claims 4-5, Nakagawa discloses the subject matter of claim 2 as discussed above, and further discloses the attribute converter converted to convert and input to the physical attribute of the droplet from being inspected and calculates the variation thereof (par. 0152-0158) from expected, and compares it to a variation threshold (par. 0159-0160). 
Regarding claims 7, Nakagawa discloses the subject matter of claim 1 as discussed above, and further discloses that the driver obtains the ability to store (a) an adjustment schedule configured to store an adjustment schedule for adjusting the drive command to the actuator of the dispenser dispensing the material (par. 0181, 0254-0269), and a command generator configured to generate a drive command based on the performance characteristic (par. 0091-0095, and 0254-
Regarding claim 8, Nakagawa does not explicitly disclose that the drive command specifies a voltage or current to the actuators. 
However, one of ordinary skill in the art would have recognized that a command to dispense material would inherently or obviously include a power setting (as in par. 0220 to dispense the material), or the machine would not function as an automated machine. It has been held that the automation of a machine supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is a command supplying a current to the actuator for actuating the material above in routine operation as is claimed.  
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the applied Nakagawa reference does not teach the claim limitations as amended.  
In response, Examiner points out that “a driver configured to generate a drive command to the actuator to adjust a physical attribute of the droplet based on the performance characteristic to satisfy a performance criterial related to uniformity of a residual layer thickness” is very broad in coverage. 
First, “a driver” is a broad structural term (see MPEP 2114 IV) defined by “configured to generate a drive command to the actuator to adjust a physical attribute of the droplet” and it is “based on the performance characteristic (of a plurality of dispensers receiving fluid) to satisfy a performance criteria related to a uniformity of a residual layer thickness.” 
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742